DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on December 14, 2020.
Currently, claims 1 and 5-10 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

				Maintained Rejections
			Claim Rejections - 35 USC § 103
Claims 1 and 5-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Di Primo et al., Liu et al., and Yoo et al. for the reasons as set forth in the Office action mailed on August 18, 2020 and for the reasons set forth below. 
Applicant's arguments filed on December 14, 2020 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because the method step of “running PBS buffer solution until the instrument reaches a smooth baseline signal” is not taught by the cited art. In response, it is noted that the “smooth baseline signal” is indefinite thus the if the “smooth baseline signal” means any line (e.g,, curve, straight line, upward line, downward line) that is achieved by PBS buffer, such method step is rendered obvious as evidenced by Liu who reported use of PBS buffer, wherein “the chip surface was rinsed with PBS until SPR baseline was constant” (see pages 2 and 4) and also by Yoo who taught that the glass slides used for LPSR is washed with PBS before measuring LSPR spectra (see pages 112-113). As such, there is nothing novel/unobvious regarding the use of PBS buffer prior to measuring LSPR signals. 
Applicant argues that the cited art also does not teach use of a “NaOH regeneration buffer solution”. Contrary to applicant’s argument, use of “10 mM NaOH” regeneration solution also known in the art as “regenerant” for “a regeneration step” which allows signal decrease “reflecting removal of weakly bound proteins from the surface” was known in the art as taught by Di Primo, thereby rendering obvious use of NaOH regeneration buffer solution for LSPR as explained in the last Office action. 
	Note that the same obviousness rationale set forth in the last Office action applies to claims 1 and 5-10 as currently presented. Since applicant’s arguments are not found persuasive, this rejection is maintained for the same reasons of record. 

		     New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant argues in the remarks filed on December 14, 2020 that one of ordinary skill in the art can realize that the term means that “the baseline signal is without change.” Contrary to applicant’s argument, the term “smooth signal baseline” is not whatsoever limited to applicant’s alleged meaning of a baseline signal without change. The term “smooth” itself means “not sharp or harsh” or “having a continuous even surface”. See the attached definition provided in the Merriam-Webster dictionary. As such, a smooth baseline can be a curve without a sharp edge, or it can be a continuous, uninterrupted upward line, or it can be a continuous, straight line. That is, the term “smooth signal baseline” as ambiguously written reads on more than one meaning when the term “smooth” is given an ordinary meaning provided in an English language dictionary, thereby rendering the metes and bounds of the term indefinite. 
Note that “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” See MPEP §2173.02.	The instant claims recite “washing with PBS buffer solution to remove weakly bound or unbound oligonucleotide molecules”. The claims fail to particularly point out and distinctly claim what (e.g., instrument) is washed with PBS buffer solution.
The instant claims recite “introducing a NaOH regeneration buffer solution”. The claims fail to particularly point out and distinctly claim where the NaOH regeneration buffer solution is introduced to. 
The instant claims recite “single-chain secondary library”, which is not an art-recognized term. The instant specification also does not disclose a clear definition of the term. Hence, it is 
Applicant argues in the remarks filed on December 14, 2020 that the term “single-chain secondary library” would be understood as “a library for the foregoing single strands prepared by PCR” by a relevant artisan. Contrary to applicant’s argument, there is no limitation in the claims that define the “single-chain secondary library” as a library containing the prepared “single strands”. In fact, the claims do not even recite that the “single strands” form a library, and furthermore, the claims fail to clarify why the library containing “single strands” should be “secondary”, wherein the term “secondary” reads on a “secondary” structure as well as a second library following a first or primary library. Again, note that if the limitation imparts more than one reasonable interpretation in light of broadest reasonable interpretation without any clear definition provided in the specification, “then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” See MPEP §2173.02. Furthermore, the claims do not recite that “single strands” are same as “single-chain” thus one of ordinary skill in the art would not deem the “single strands” as being identical to the “single-chain”. As such, applicant’s argument that one of ordinary skill in the art would understand the term “single-chain secondary library” as being a library containing the “single strands” is not found persuasive. 
The claims recite “A nucleic acid aptamer screening method” comprising method steps of “repeatedly performing screening and PCR amplification until the nucleic acid aptamers are screened; analyzing the chip by localized surface plasmon resonance; and thereby visualizing an interaction between the aptamer and the target.” As such, the claims do not recite the method step of nucleic acid aptamer screening (“the nucleic acid aptamers are screened” after 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635